                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION


Ranga Brahmamdam, MD,                           :
                                                :
                Plaintiff(s),                   :
                                                :   Case Number: 1:19cv152
        vs.                                     :
                                                :   Judge Susan J. Dlott
Tri Health, Inc., et al.,                       :
                                                :
                Defendant(s).                   :

                                            ORDER

        The Court has reviewed the Report and Recommendation of United States Magistrate

Judge Karen L. Litkovitz filed on February 10, 2020 (Doc. 26), to whom this case was referred

pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the

time for filing such objections under Fed. R. Civ. P. 72(b) expired February 24, 2020, hereby

ADOPTS said Report and Recommendation.

        Accordingly, defendant Alexander’s motion to dismiss (Doc. 12) is DENIED as MOOT.

Defendant Alexander is GRANTED leave to file an answer or responsive pleading directed at

the second amended complaint within thirty days.

        IT IS SO ORDERED.




                                                    ____s/Susan J. Dlott___________
                                                    Judge Susan J. Dlott
                                                    United States District Court
